1

2
                                UNITED STATES DISTRICT COURT
3
                                       DISTRICT OF NEVADA
4
                                                  ***
5

6     MARK COLLINS,                                     Case No. 3:20-cv-00147-MMD-WGC

7                                   Petitioner,                        ORDER
             v.
8
      STATE OF NEVADA, et al.,
9
                                Respondents.
10

11          This is a habeas corpus action under 28 U.S.C. § 2254. Petitioner, Mark Collins,

12   has filed an application to proceed in forma pauperis (ECF No. 1), a petition for a writ of

13   habeas corpus, and a motion for appointment of counsel. Collins challenges the same

14   state-court judgment of conviction in an already open habeas corpus action, Collins v.

15   Baca, Case No. 3:20-cv-00066-MMD-WGC. Because the current action is redundant, the

16   Court dismisses it in favor of the earlier commenced action.

17          The application to proceed in forma pauperis and the motion for appointment of

18   counsel are moot because the Court is dismissing this action.

19          Reasonable jurists would not find the Court’s decision to be debatable or wrong,

20   and the Court will not issue a certificate of appealability.

21          It is therefore ordered that the application to proceed in forma pauperis (ECF No.

22   1) is denied as moot.

23          It is further ordered that the Clerk of the Court file the petition for a writ of habeas

24   corpus and the motion for appointment of counsel, currently in the docket at ECF No. 1-1

25   and 1-2, respectively.

26          It is further ordered that the motion for appointment of counsel is denied as moot.

27   ///

28   ///
1          it is further ordered that this action is dismissed without prejudice because it

2    duplicates Collins v. Baca, Case No. 3:20-cv-00066-MMD-WGC. The Clerk of the Court

3    will enter judgment accordingly and close this action.

4          It is further ordered that a certificate of appealability will not issue.

5          It is further ordered that the Clerk add Aaron Ford, Attorney General for the State

6    of Nevada, as counsel for Respondents.

7          It is further ordered that the Clerk electronically serve upon Respondents a copy of

8    this order and the petition. No response is necessary.

9          DATED THIS 9th day of March 2020.

10

11
                                                 MIRANDA M. DU
12                                               CHIEF UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    2
